PER CURIAM.
We affirm the defendant’s conviction for unlawful possession of a firearm by a violent career criminal and reject, under Higgs v. State, 695 So.2d 872 (Fla. 3d DCA 1997), the defendant’s constitutional challenge to his sentence pursuant to Chapter 95-182, Laws of Florida. We certify conflict with Thompson v. State, 708 So.2d 315 (Fla. 2d DCA), cert. granted, 717 So.2d 538 (Fla.1998) on the defendant’s constitutional challenge.
Affirmed; conflict certified.
GERSTEN and SORONDO, JJ., concur.